DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6, 11-12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orvalho et al. (US Publication Number 2019/0266773 A1, hereinafter “Orvalho”) in view of Chen et al. (US Publication Number 2019/0035149 A1, hereinafter “Chen”).

(1) regarding claim 1: 
As shown in fig. 2, Orvalho disclosed a method of creating a face model (para. [0030], note that depicts a block diagram of a system 200 for automatically generating a custom animatable object), comprising: 
obtaining, by performing key point detection on a current face image, at least one key point feature of the current face image (para. [0031], note that at block 210, user input is received that is indicative of a face of the user. The user input may be an image, a frame of a video, a 3D scan, or other suitable media. Para. [0032], autolandmarking i.e. key point detection is performed to automatically detect facial features from the user input from block 210.); 
obtaining a target bone parameter set matching the current face image according to the at least one key point feature (para. [0033], note that the template control structure may comprise a pre-defined set of bones that will create facial movements that follow the morphology and behavior a face of the template geometry. Also see, para. [0034], note that spatial coordinates of the detected facial features are matched to corresponding spatial coordinates of the template facial features. Based on the matching, the template geometry is automatically deformed to create a custom geometry using radial basis functions, or other suitable algorithms); and 
creating a virtual three-dimensional face model corresponding to the current face image according to the target bone parameter set (para. [0038], note that an animatable output is automatically generated from the custom geometry, the transferred texture, and the custom control structure from blocks 230, 240, and 250. Thus the animatable object comprises a deformable, custom geometry that uses a custom control structure to generate behaviors and movement.). 
Orvalho disclosed most of the subject matter as described as above except for specifically teaching creating a virtual three-dimensional face model corresponding to the current face image according to a standard three-dimensional face model.
However, Chen teaches creating a virtual three-dimensional face model corresponding to the current face image according to a standard three-dimensional face model (fig. 5, note that the 3D face model is constructed based on the 3D head model. See para. [0211], note that the next step is to reconstruct the user's 3D face model from the face shape features (i.e. the 2D facial landmarks) extracted in Section 2.1.1. The geometry reconstruction process involves two stages. We first generate an approximate 3D face geometry using 3D head shape priors, then we refine the 3D geometry based on the distribution of the 2D face landmarks).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach creating a virtual three-dimensional face model corresponding to the current face image according a standard three-dimensional face model. The suggestion/motivation for doing so would have been in order to generate personalized 3D head models or 3D body models of a user (abs.). Therefore, it would have been obvious to combine Orvalho with Chen to obtain the invention as specified in claim 1.

(2) regarding claim 5:
Orvalho further disclosed the method according to claim 1, wherein obtaining, by performing key point detection on the current face image, at least one key point feature of the current face image comprises: obtaining, by performing key point detection on the current face image, position coordinates of a present number of key points (para. [0046], note that automatically detecting the one or more features may include determining a set of spatial coordinates via ray casting techniques, each spatial coordinate associated with one of the one or more features of the received user input. In one or more embodiments, operation 320 includes casting a two-dimensional coordinate of each of the one or more detected features); and determining, according to the position coordinates of the present number of key points, a key point feature representing at least one partial face region in the current face image (para. [0053], note that a screenshot of an example user input 400 indicative of a user's face 410 having one or more facial features 420, 430, 440 detected via autolandmarking. Each of the one or more detected facial features 420, 430, 440 is represented by a circle over the user input 400).

(3) regarding claim 6:
Orvalho further disclosed the method according to claim 5, wherein determining, according to the position coordinates of the present number of key points, the key point feature representing at least one partial face region in the current face image comprises: 
determining, based on the position coordinates of the present number of key points, a key point coordinate combination representing a first partial face region in the current face image as the key point feature representing the first partial face region, wherein the first partial face region is one of the at least one partial face region (para. [0032], note that an origin coordinate is determined based on a spatial position of the user input and the template 3D model. Using ray casting techniques, each detected feature is projected from the artificial 2D plane onto the template 3D model via a ray passing from the origin through the respective 2D coordinate of the detected feature. The projection results in a spatial coordinate indicative of where the detected feature should be for the custom animatable model); and/or 
fitting, according to the key point coordinate combination representing the first partial face region, a feature curve representing the first partial face region as the key point feature representing the first partial face region.

The proposed rejection of claims 1, 5-6, explained above, renders obvious the non-transitory computer-readable claim 11 and the electronic device (fig. 1) claims 12, 16-17 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claims 1, 5-6 are equally applicable to claims 12, 16-17.

Allowable Subject Matter
Claims 2-4, 7-10, 13-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: the prior arts made of record do not teach “determining a reference model database according to a preset number of face image samples and the standard three-dimensional face model, wherein the reference model database comprises at least one reference key point feature determined from the preset number of face image samples and at least one reference bone parameter set, each of the at least one reference key point feature corresponds to one of the at least one reference bone parameter set; and obtaining the target bone parameter set matching the current face image according to the at least one key point feature comprises: obtaining the target bone parameter set matching the current face image from the reference model database according to the at least one key point feature”, as claimed in claims 2 and 13. Claims 14-15 and 18-20 depend on claim 2. Claims 14-15 and 18-20 depend on claim 12. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Fidaleo et al. (US Publication Number 2012/0027269 A1) disclosed system and method for providing a personalized digital face chart.

Zhang et al. (US Publication Number 2019/0347826 A1) disclosed a method for pose estimation in a device, the method including: digitally capturing an image; estimating poses of an object included in the digitally captured image; obtaining skeleton information of the object based on the estimating of the poses of the object; and processing the skeleton information of the object for at least one of detecting blocking of the object, detecting the poses of the object and adjusting content based on detected virtual object distinct from human body pose.

Miller, IV et al. (US Publication Number 2019/0325633 A1) disclosed systems and methods may provide for improved and more realistic rendering of virtual characters and a more realistic interaction between a user and virtual characters.

Lim et al. (US Publication Number 2019/0347803 A1) disclosed systems and methods for foreground image segmentation, which receive image data captured at a first time, generate a skeleton model of a foreground subject captured in the image data, generate an initial foreground mask for a foreground segment including the foreground subject, generate secondary points corresponding to the foreground subject, identify supplemental points for the foreground segment based on at least the secondary points and the skeleton model, combine the supplemental points with the initial foreground mask to obtain a combined mask, obtain a foreground segment mask for the foreground subject based on the combined mask, and apply the foreground segment mask to the image data to obtain a foreground image portion for the foreground subject.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674